 



EXHIBIT 10.5
NATURAL HEALTH TRENDS CORP.
NOTICE OF GRANT OF RESTRICTED STOCK
     Notice is hereby given of the following restricted stock grant (the
“Award”) of Common Stock of Natural Health Trends Corp. (the “Corporation”):

     
Award Recipient:
                                         ;                      
 
   
Grant Date:
  April 21, 2007
 
   
Number of Shares:
                        shares of Common Stock

Vesting Schedule:   One-twelfth of the granted shares will vest quarterly on
June 15, September 15, December 15, and March 15 of each year commencing
June 15, 2007.

     The Award Recipient understands and agrees that the Award is granted
subject to (i) the terms of the Natural Health Trends Corp. 2007 Equity
Incentive Plan (the “Plan”), and (ii) the Award Recipient’s acceptance of the
Award, signified by the return to the Corporation of this Notice of Grant
reflecting his or her acceptance in writing. Your acceptance must be received by
the Corporation no later than June 1, 2007, or the Award will be deemed
rejected. The Award Recipient further agrees to be bound by the terms of the
Plan and the terms of the Restricted Stock Agreement attached hereto as
Exhibit A. The Award Recipient hereby acknowledges receipt of a copy of the Plan
in the form attached hereto as Exhibit B. All capitalized terms in this Notice
shall have the meaning assigned to them in this Notice or in the attached
Restricted Stock Agreement.
     Nothing herein shall modify your status as an at-will employee of the
Corporation or the terms of any employment agreement between you and the
Corporation (if applicable). Further, nothing herein guarantees you employment
for any specified period of time. This means that either you or the Corporation
may terminate your employment at any time for any reason, or no reason, subject
to the terms of any employment agreement between you and the Corporation (if
applicable). You recognize that, for instance, you may terminate your employment
or the Corporation may terminate your employment prior to the date on which your
restricted stock becomes vested.
     You are responsible for determining the income tax consequences to you with
regard to your receipt of an award of restricted stock in your home country. The
Corporation is not responsible for providing tax advice to its employees with
regard to tax consequences, and you are encouraged to seek competent tax advice
before making your decision whether to accept the Award.

 



--------------------------------------------------------------------------------



 



     The Award Recipient elects to ACCEPT the Award.
AWARD RECIPIENT
                                       &
nbsp;                                      &nb sp; 
     The Award Recipient elects to REJECT the Award.
AWARD RECIPIENT
                                       &
nbsp;                                      &nb sp; 

2



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTED STOCK AGREEMENT
RECITALS
A. The Compensation Committee of the Board has adopted the 2007 Equity Incentive
Plan (the “Plan”) for the purpose of recruiting and retaining the services of
selected employees, directors, officers, agents, consultants, independent
contractors and advisors in the service of the Corporation (or any Parent or
Subsidiary).
B. The Award Recipient is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of the Plan in connection with the
Corporation’s grant of restricted stock to the Award Recipient .
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1. GRANT OF RESTRICTED STOCK. The Corporation hereby grants to the Award
Recipient, as of the Grant Date, the number of Shares of restricted stock
specified in the Grant Notice.
2. RESTRICTIONS ON TRANSFERABILITY. Notwithstanding any provisions of the Plan
to the contrary, no Shares of restricted stock granted hereunder may be sold,
assigned, transferred, pledged or otherwise encumbered unless and until the
shares proposed to be sold or transferred are vested.
3. VESTING; TERMINATION OF EMPLOYMENT. Shares of restricted stock, subject to
the other terms and conditions set forth herein, shall become vested if the
Award Recipient remains continuously employed through each vesting date
specified in the Grant Notice. Should the Award Recipient die or become disabled
while holding Shares of restricted stock, then the Shares shall become 100%
vested upon his or her death or Disability. Upon termination of employment for
any other reason, any Shares of restricted stock that have not yet vested shall
be forfeited on the date of termination.
4. CHANGE IN CONTROL TRANSACTION.
(a) In the event of any Change in Control, the Shares of restricted stock not
otherwise vested shall automatically vest in full.
(b) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
5. ADJUSTMENT IN SHARES. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the number and/or class of securities subject to
this award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.
6. STOCK CERTIFICATES. Any stock certificate(s) representing the Shares of
restricted stock granted hereby will be stamped or otherwise imprinted with a
legend with respect to any applicable restrictions contained herein or in the
Plan and otherwise with respect to the sale or transfer of such shares, and the
stock transfer records of the Corporation will reflect stop transfer
instructions with respect to such shares. At the election of the Corporation,
any stock certificates evidencing Shares of restricted stock shall be held by
the Corporation for your benefit until such time as the transfer of such Shares
is no longer subject to the restrictions set out in the Plan and this award
agreement.
7. LAWS AND REGULATIONS.
(a) You agree that you are acquiring the Shares of restricted stock for
investment purposes and not with a view to the resale or distribution thereof;
that the Corporation may withhold from you any tax which it believes is required
to be withheld with respect to any benefit under the Plan or this award
agreement, and that you will make appropriate arrangements with the Corporation
for satisfaction of any applicable federal, state or local income tax
withholding requirements or like requirements. In the discretion of the
Corporation, tax withholding obligations may be satisfied by withholding Shares
otherwise issuable under the Award, or by your delivery of Shares to a broker
specified by the Corporation with instructions to sell the number of Shares
necessary to satisfy all tax withholding requirements. The issuance of the
Shares of restricted stock shall be subject to compliance by the Corporation and
the Award Recipient with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange (or the Nasdaq Stock
Market, if applicable) on which the Common Stock may be listed for trading at
the time of such exercise and issuance.

 



--------------------------------------------------------------------------------



 



(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this award shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.
8. SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and the Award Recipient, and the legal representatives, heirs and legatees of
the Award Recipient ‘s estate.
9. NOTICES. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to the Award Recipient shall be in writing and addressed to the
Award Recipient at the address indicated on the Corporation’s books and records.
All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.
10. CONSTRUCTION. This Agreement and the award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in this award.
11. GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state in which the Corporation is
incorporated without resort to that State’s conflict-of-laws rules.
12. STOCKHOLDER APPROVAL. If the Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may be issued under
the Plan as last approved by the stockholders, then this award shall be void
with respect to such excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
13. FORFEITURE OF SHARES. If the Award Recipient becomes obligated to return all
or a portion of the Shares of restricted stock to the Corporation due to a
forfeiture of such Shares pursuant to this award agreement, and fails to deliver
the certificates representing such Shares in accordance with the terms of this
award agreement, the Corporation may, at its option, in addition to all other
remedies it may have, send to you, to the address listed on the books of the
Corporation, written notice and thereupon shall cancel on its books the
certificates representing the Shares to be returned to the Corporation.
Thereupon, all of your rights in and to said Shares shall terminate. The
Corporation shall not be obligated to give notice to any holder of Shares of
restricted stock if such holder does not appear on the stock transfer ledger of
the Corporation as the registered holder of such Shares.
APPENDIX
The following definitions shall be in effect under the Agreement:
A. Agreement shall mean this Restricted Stock Agreement.
B. Board shall mean the Corporation’s Board of Directors.
C. Code shall mean the Internal Revenue Code of 1986, as amended.
D. Common Stock shall mean the Corporation’s common stock.
E. Corporation shall mean Natural Health Trends Corp., a Delaware corporation.
F. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
G. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
H. Grant Notice shall mean the Notice of Grant of Restricted Stock accompanying
the Agreement, pursuant to which the Award Recipient has been informed of the
basic terms of the award evidenced hereby.
I. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
J. The Award Recipient shall mean the person to whom the restricted stock is
granted as specified in the Grant Notice.
K. Parent shall mean any corporation (other than the

A-2



--------------------------------------------------------------------------------



 



Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
L. Plan shall mean the Corporation’s 2007 Equity Incentive Plan.
M. Service shall mean the Award Recipient’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant.
O. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
P. Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice pursuant to which the Award Recipient is to vest in the restricted Shares
in a series of installments over his or her period of Service.

A-3